 

Exhibit 10.30

LEASE SCHEDULE NO. 011

MAR 08 2018

This Lease Schedule is issued pursuant to the Lease Agreement Number ST053006
dated May 30, 2006. The terms of the Lease Agreement and serial numbers
contained on Certificate(s) of Acceptance are a part hereof and are incorporated
by reference herein.

 

LESSOR

 

LESSEE

Farnam Street Financial, Inc.

 

Staar Surgical Company

240 Pondview Plaza

 

1911 Walker Avenue

5850 Opus Parkway

 

Monrovia, CA 91016

Minnetonka, MN 55343

 

 

 

 

 

SUPPLIER OF EQUIPMENT

 

LOCATION OF EQUIPMENT

To be determined

 

To be determined

 

Initial Term of Lease from Commencement Date: 24 months

Monthly Lease Charge: $19,696.00

Anticipated Delivery and Installation: March 2018 – June 2018

Projected Commencement Date: July 1, 2018

Security Deposit: Upon Lessee’s execution of this Lease Schedule, Lessee shall
deliver a security deposit in the amount of $19,696.00. Provided that there has
been no event of default and Lessee has returned all of the Equipment under this
Lease Schedule per the terms of the Lease Agreement, this security deposit will
be returned to Lessee.

EQUIPMENT

 

MANUFACTURER QTY MACHINE/MODEL

EQUIPMENT DESCRIPTION (including features)

Various

Assorted Equipment

 

The cost of all the Equipment on this Lease Schedule shall total $500,000.00.
The Monthly Lease Charge listed above is calculated based on the agreement that
this cost will be comprised of $500,000.00 of hardware at a lease rate factor of
0.039391 per $1.00 and $0.00 of non-hardware costs at a lease rate factor of
0.047459 per $1.00. Should the total cost of the Equipment exceed that indicated
above, Lessor and Lessee agree that the Monthly Lease Charge above will be
increased to reflect this additional cost at the Installation Date of the
additional Equipment. If the total cost of non-hardware exceeds that indicated
above, the hardware portion of the commitment above will be increased dollar for
dollar by the amount of the additional non-hardware. This Lease Schedule No. 011
will Commence on the first of the month following the later of (i) the date the
Lessee has satisfied its commitment to install all of the Equipment, as
described above; or (ii) Lessor's receipt of Lessee’s executed commencing Lease
Schedule; however, Lessor may, at its sole discretion, close and Commence this
Lease Schedule at an earlier date. A revised Lease Schedule No. 011R to replace
this Lease Schedule No. 011 shall be executed by both parties to reflect the
actual Equipment cost accepted and the commensurate Monthly Lease Charge,
including any adjustments required under the Monthly Lease Charge Adjustment
Rider. The Monthly Lease Charge will be prorated and charged as interim rent
between the Installation Date of each item of equipment, as Lessee indicates on
the Certificate(s) of Acceptance, and the Commencement Date. Interim rent due
prior to the Commencement Date shall not reduce or offset Lessee’s
post-Commencement Monthly Lease Charge obligations hereunder.

 

Every Term is Agreed to and Accepted:

 

Every Term is Agreed to and Accepted:

 

 

 

FARNAM STREET FINANCIAL, INC.

 

STAAR SURGICAL COMPANY

“LESSOR”

 

“LESSEE”

 

 

 

By:

/s/ Steven C. Morgan

 

By:

/s/ Deborah Andrews

Print Name:

Steven C. Morgan

 

Print Name:

Deborah Andrews

Title:

President

 

Title:

Chief Financial Officer

Date:

March 9, 2018

 

Date:

07 MAR 2018

 

 